Citation Nr: 1709978	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-38 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 60 percent for prostate cancer.


REPRESENTATION

Appellant represented by:  North Carolina Division of Veteran Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from November 1957 to March 1962 and from May 1962 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans' Affairs (VA).


FINDING OF FACT

On March 7, 2017, the Board was notified that the appellant died in January 2017.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  


ORDER

The appeal is dismissed.




		
KELLI A. KORDICH
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


